Citation Nr: 0317605	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




REMAND

On May 9, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange with the appropriate VA medical 
facility for the veteran to be afforded a PTSD 
examination.  Prior to accomplishing this, inform 
the veteran that if he fails to appear for the 
examination, his original claim for benefits will 
be decided on the evidence of record per 38 C.F.R. 
§ 3.655.  Also, forward the claims folder to the 
examiner for review.  Please communicate the 
following: 
(a)  Address every factor enumerated in the 
criteria for rating PTSD in the table below 
(subparts A & B), to include comment on the extent 
to which the veteran's PTSD alone, and without 
regard to advancing age, alcohol abuse, or physical 
disabilities, affects his occupational and social 
functioning.  (Note:  All indicated tests and 
studies should be conducted to make this 
determination.) 

A.  Does the veteran's PTSD 
exhibit:
B.  Does the veteran's PTSD 
exhibit:
1.  A mental condition has 
been formally diagnosed, 
but symptoms are not severe 
enough either to interfere 
with occupational and 
social functioning or to 
require continuous 
medication?

2.  Occupational and social 
impairment due to mild or 
transient symptoms which 
decrease work efficiency 
and ability to perform 
occupational tasks only 
during periods of 
significant stress, or; 
symptoms controlled by 
continuous medication?

3.  Occupational and social 
impairment with occasional 
decrease in work efficiency 
and intermittent periods of 
inability to perform 
occupational tasks 
(although generally 
functioning satisfactorily, 
with routine behavior, 
self-care, and conversation 
normal), due to such 
symptoms as: depressed 
mood, anxiety, 
suspiciousness, panic 
attacks (weekly or less 
often), chronic sleep 
impairment, mild memory 
loss (such as forgetting 
names, directions, recent 
events)?

4.  Occupational and social 
impairment, with 
deficiencies in most areas, 
such as work, school, 
family relations, judgment, 
thinking, or mood, due to 
such symptoms as: suicidal 
ideation; obsessional 
rituals which interfere 
with routine activities; 
speech intermittently 
illogical, obscure, or 
irrelevant; near-continuous 
panic or depression 
affecting the ability to 
function independently, 
appropriately and 
effectively; impaired 
impulse control (such as 
unprovoked irritability 
with periods of violence); 
spatial disorientation; 
neglect of personal 
appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or a 
worklike setting); 
inability to establish and 
maintain effective 
relationships?

5.  Occupational and social 
impairment with reduced 
reliability and 
productivity due to such 
symptoms as: flattened 
affect; circumstantial, 
circumlocutory, or 
stereotyped speech; panic 
attacks more than once a 
week; difficulty in 
understanding complex 
commands; impairment of 
short- and long-term memory 
(e.g., retention of only 
highly learned material, 
forgetting to complete 
tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation 
and mood; difficulty in 
establishing and 
maintaining effective work 
and social relationships?

6.  Total occupational and 
social impairment, due to 
such symptoms as: gross 
impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; 
persistent danger of 
hurting self or others; 
intermittent inability to 
perform activities of daily 
living (including 
maintenance of minimal 
personal hygiene); 
disorientation to time or 
place; memory loss for 
names of close relatives, 
own occupation, or own 
name? 
1.  Less than the symptoms 
below, with emotional tension 
or other evidence of anxiety 
productive of mild social and 
industrial impairment?

2.  Definite impairment in the 
ability to establish or 
maintain effective and 
wholesome relationships with 
people?  The psychoneurotic 
symptoms result in such 
reduction in initiative, 
flexibility, efficiency and 
reliability levels as to 
produce definite industrial 
impairment.

3.  Ability to establish or 
maintain effective or favorable 
relationships with people is 
considerably impaired?  By 
reason of psychoneurotic 
symptoms the reliability, 
flexibility and efficiency 
levels are so reduced as to 
result in considerable 
industrial impairment.

4.  Ability to establish and 
maintain effective or favorable 
relationships with people is 
severely impaired?  The 
psychoneurotic symptoms are of 
such severity and persistence 
that there is severe impairment 
in the ability to obtain or 
retain employment.

5.  The attitudes of all 
contacts except the most 
intimate are so adversely 
affected as to result in 
virtual isolation in the 
community?  Totally 
incapacitating psycho-neurotic, 
symptoms bordering on gross 
repudiation of reality with 
disturbed thought or behavioral 
processes associated with 
almost all daily activities 
such as fantasy, confusion, 
panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior.  Demonstrably unable 
to obtain or retain employment?


 
(b)  Include a complete multi-axial 
assessment and discussion of Axis V 
(Global Assessment of Functioning (GAF) 
score), with a description of the numeric 
score in the terms provided by DSM-IV.  To 
the extent possible, the GAF score should 
reflect the symptoms attributable to PTSD 
only.  If this is not possible, write a 
comment substantiating the difficulty of 
differentiating symptoms due to coexisting 
ailments. 

(c)  Address the gap in GAF scores 
provided by the VA examinations dated 
5/8/1995 and 5/27/1997.  If this is not 
possible, please explain. 

(d)  All examination findings, along with 
the complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.  If the 
examiner disagrees with any other medical 
opinion of record, it would be helpful if 
the reasons for such disagreement be set 
forth for the record. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





